Case 1:19-cv-06513-GBD-DCF Document 32. Filed 01/67/21 “Page 1 of 1

UNITED STATES DISTRICT COURT

  

SOUTHERN DISTRICT OF NEW YORK JA MA
MICHELLE FURY, ean
Plaintiff,
ORDER
-against-

19 Civ. 6513 (GBD) (DCF)

PRIVE BY LAURENT D, INC., d/b/a Prive Salon, and:
JEAN LOUIS DUFOURG a/k/a Laurent Dufourg,

Defendants.

GEORGE B. DANIELS, United States District Judge:

The January 13, 2021 conference is canceled, in light of this Court’s referral to Magistrate
Judge Debra C. Freeman for General Pretrial Supervision.
Dated: New York, New York

January 7, 2021
SO ORDERED.

Gosug _ B Dore&

IB. DANIELS
0 Sfates District Judge

 

 

 
